Exhibit 99.1 For Immediate Release GEORGIA-CAROLINA BANCSHARES ANNOUNCES 2$4 MILLION January 25, 2012 Georgia-Carolina Bancshares, Inc. (OTCBB:GECR), a bank holding company and parent company of First Bank of Georgia, reported today net income of $4,099,000($1.15 per diluted common share) for the year ended December 31, 2011, compared to $1,533,000 ($0.44 per diluted common share) for the year ended December 31, 2010.Net income for the three months ended December 31, 2011 totaled $938,000 ($0.26 per diluted common share) as compared to net income for the three months ended December 31, 2010 of $1,498,000 ($0.42 per diluted common share).Net income for 2011 reflected areturn on average equity of 8.45%, up from 3.41% for 2010. Remer Y. Brinson, III, President & CEO of the Company, stated, “We are pleased to report strong earnings for 2011. Our earnings of more than $4 million are impressive in this current economy relative to other banks in Georgia and the Southeast. While loan demand remains soft, we enjoyed strong growth in core deposits, i.e. Non-interest Bearing, NOW Accounts, Savings and Money Market Accounts. These core deposits grew 25.5% during 2011. Certificate of Deposit balances declined during the year as we allowed brokered and public fund deposits to roll off our balance sheet.” Brinson stated, “Asset quality continues to be a major focus. We did see an increase in non-performing assets during the year, primarily due to higher levels of Other Real Estate Owned, but they remain at acceptable levels. Net charge-offs for the year totaled 0.90% of average loans and continue to be well below industry averages.” “Non-interest income declined from $13.2 million to $11.2 million primarily due to reduced single family mortgage loan origination volume. Non-interest expense declined 2.0% as expense control remains a major focus of the Company.” “Total assets declined slightly to $493.3 million at December 31, 2011 compared to $495.3 million at December 31, 2010.Total gross loans declined 9.0% during the year and totaled $330.8 million at December 31, 2011.Total deposits declined 0.8% during the same period and totaled $411.4 million at December 31, 2011.” Brinson continued, “In addition, we remain ‘well capitalized’ by regulatory standards and all of our regulatory capital ratios improved during the year.Book value per common share increased 10.4% to $14.04 at December 31, 2011 from $12.72 at December 31, 2010.” Georgia-Carolina Bancshares’ common stock is quoted on the OTC Bulletin Board under the symbol “GECR”.First Bank of Georgia conducts banking operations through offices in Richmond County (Augusta), Columbia County, and McDuffie County (Thomson), Georgia and operates mortgage origination offices in Augusta and Savannah, Georgia. This press release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “anticipates,” “plans” or similar expressions to identify forward-looking statements, and are made on the basis of management’s plans and current analyses of the Company, its business and the industry as a whole.These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Company’s periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate.Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized.The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved.The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands) December 31, December 31, ASSETS Cash and due from banks $ $ Securities available-for-sale Loans, net of allowance for loan losses of$6,804 and $7,866, respectively Loans, held for sale Bank premises and fixed assets Accrued interest receivable Other real estate owned, net of allowance Deferred tax asset, net Federal Home Loan Bank stock Bank-owned life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ $ Interest-bearing: NOW accounts Savings Money market accounts Time deposits of $100,000, and over Other time deposits Total deposits Repurchase agreements Long term Federal Home Loan Bank borrowings Other borrowings - Other liabilities Total liabilities Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,592,140 and 3,536,715 shares issued and outstanding 4 4 Additional paid-in-capital Retained Earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ 2 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended Twelve Months Ended December 31, December 31, Interest income Interest and fees on loans $ Interest on taxable securities Interest on nontaxable securities 90 Interest on Federal funds sold and other interest 16 16 88 41 Total interest income Interest expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on funds purchased and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposits Gain on sale of mortgage loans Other income/loss Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expenses Other real estate expenses Other expenses Total noninterest expense Income before income taxes Income tax expense (credit) ) Net income $ Net income per share of common stock Basic $ Diluted $ Dividends per share of common stock $
